 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COU T
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                      JUL 1 8 2019
                                                                                                                       CLERK, U.S. DIST ICT COURT
                      United States of America                                     JUDGMENT IN                   €RIHlffltNllfilfl(g]\(8EALIFOANIA
                                      V.                                           (For Offenses Committed Ct!Ji!ll'.A~i:.illlo,mi,Ja:..1..lllB;Jl-_....!O~E,:;:.PU="TY'-'-'


                   Hermelinda Lozoya-Portillo                                      Case Number: 19cr1645-MSB

                                                                                   Sara Peloquin
                                                                                   Defendant's Attorney


 REGISTRATION NO. 84797298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                                1


 D The defendant has been found not guilty on count(s)
                                                       -------------------
 [:gJ Count 1 of the Information                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                               ONE HUNDRED AND TEN (110) DAYS

 ~   Assessment: $10 WAIVED                        ~
                                          Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          July 18, 2019
                                                                          Date of Imposition of Sentence



                                                                           /4    2S~
                                                                          fIONORABLE MI;;EL S. BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                                        19cr1645-MSB
